198 Pa. Super. 222 (1962)
Ferraro
v.
Crowell et al., Appellants.
Superior Court of Pennsylvania.
Argued April 9, 1962.
June 13, 1962.
Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
*223 Robert E. Pryde, for appellants.
B. Albert Bertocchi, for appellee.
OPINION PER CURIAM, June 13, 1962:
The judgment of the Court of Common Pleas of Armstrong County is affirmed on the opinion of President Judge J. FRANK GRAFF for the court below, reported at 27 Pa. D. & C. 2d 242.